Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment was  filed September 13, 2020. Claims 4, 7, 8, 9, and  22, were amended.  Claims 1-40 are under consideration in this Office Action.

Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
           When Claims Are Directed to Multiple Categories of Inventions:
4.	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
5.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-9 are a method of determining a classification of occurrence of a microbiome indicative of, or associated with, an oral health issue or screening for the presence or absence of a microbiome indicative of an oral health issue in an individual and/or determining a course of treatment for an individual human having a microbiome indicative of an oral health issue.
Group II, claims 11-23 are drawn to a method for determining a classification of the presence or absence of a microbiome indicative of an oral health issue and/or determine a course of treatment for an individual human having a microbiome indicative of an oral health issue, the method comprising performing, by a computer system.
Group III, claim 24 is drawn to a non-transitory computer readable medium storing a plurality of instructions that when executed, by the computer system, perform the method.
Group IV, claims 25-30 are drawn to a method for at least one of characterizing, diagnosing, and treating an oral health issue in at least a subject.
Group V, claims  31-40 are drawn to a method for characterizing an oral health issue.

6. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of general lateral flow device, this technical feature is not a special technical feature as it does not make a contribution over the prior art. See Apte et al., (US Pat Pub 20150211078) in view of  DEWHIRSTet al. "The Human Oral Microbiome,"Journal of Bacteriology,31 October 2010 Vol.192,No.19,Pgs.5002-5017. 
Apte et al. discloses a method of determining a classification of occurrence of a microbiome indicative of/or associated with, an oral health issue or screening for the presence or absence of a microbiome indicative of an oral health issue in an individual
and/or determining a course of treatment for an individual human having a microbiome indicative of an oral health issue. The method functions to generate and provide insights derived from compositional aspects of the microbiomes of one or more individuals, and to provide means for efficient sample reception and processing from the individual(s). Insights derived from outputs of the method to be used to classify individuals based upon microbiome-based analyses conducted at an individual and/or a population level (Para.[0029]). The method comprising: providing a sample comprising bacteria 
archaea, unicellular eukaryotic organisms and viruses, or the combinations thereof) from the individual human recites: providing a sampling kit to the individual, the sampling kit including a sample container having a process reagent component and
configured to receive a sample from a collection site of the individual, (Para.[0031]; Invariations, as shown in FIG.5, sample processing include any one or more of: lysing a sample, disrupting membranes in cells of a sample, separation of undesired elements (e.g.,RNA, proteins) from the sample, purification of nucleic acids(e.g.,DNA) in a sample to generate a nucleic acid sample comprising nucleic acid content of a microbiome of the individual and nucleic acid content of the individual, amplification of nucleic acids from the nucleic acid sample, further purification of amplified nucleic acids of the nucleic acid sample, and sequencing of amplified nucleic acids of the nucleic acid sample, Para.[0052]); determining an amount(s) of one or more of the following in the sample: bacteria taxon or gene sequence corresponding to gene functionality as set forth in TABLEs A or B; comparing the determined amount(s) to a disease signature having cut-off or probability values for amounts of the bacteria taxon and/or gene sequence
for an individual having a microbiome indicative of an oral health issue or an individual not having a microbiome indicative of an oral health issue or both.
The clusters can be compared to a set of reference sequences, wherein the set of reference sequences can be trimmed and has at the same has length as that of the clusters to produce hashed references that are associated with the set of reference sequences. Then, further hashing of both the set of reference sequences and the
Distribution of clustered sequences, with comparison between the set of reference sequences and the distribution of clustered sequences an iteration, can be performed until a threshold condition of matching between reference sequences and clustered sequences is satisfied, Para.[0098]); and determining a classification of the presence or absence of the microbiome indicative of an oral health issue and/or determining the course of treatment for the individual human having the microbiome indicative of an oral health issue based on the comparing (Quantification of sequence reads associated with the reference sequence and sequencer associated with the target
sequence is preferably performed at an embodiment, variation, or example of the processing system of the system described in relation to the above; however, quantification can additionally or alternatively be performed at any other suitable
system configured to identify similar or identical sequence reads, compare the sequence reads to reference sequences and target sequences, and quantify reads associated with the reference sequence and sequence reads associated with the target sequence, Para.[0124].
 In some variations, portions of the analysis can support or provide diagnostic tools that can characterize an individual based upon the rmicrobiome composition,
and/or predict an individual's microbiome composition based upon one or more of their behavioral traits, medical conditions, demographic traits, and any other suitable traits ,Para.[0137}),but Apte et al. fails to explicitly disclose determining a classification of occurrence of a microbiome indicative of, or associated with, an oral health issue or screening for the presence or absence of a microbiome indicative of an oral health issue, and fails to explicitly disclose bacteria taxon or gene sequence corresponding to gene functionality as set forth in TABLES A or B.
Dewhirst teaches determining a classification of occurrence of a microbiome indicative of/or associated with, an oral health issue or screening for the presence or absence of a microbiome indicative of an oral health issue (Microorganisms from the oral cavity have been shown to cause a number of or infectious diseases, including caries (tooth decay), periodontitis(gum disease),endodontic (root canal) infections, alveolar osteitis (dry socket), and tonsillitis. Evidence is accumulating which links oral bacteria to a number of systemic diseases, including cardiovascular disease, stroke, preterm birth, diabetes, and pneumonia ,Pg.5002,rightcolumn,finalfullparagraph.The first goal of this research was to develop a provisional taxonomic scheme for the unnamed human or a bacterial isolate and Phylotypes and provide this information in an online publicly available database, namely,  the Human Oral Microbiome Database(HOMD)
(www.homd.org).The second goal was to analyze the rRNA gene oral clone sequences available from our laboratories. Determine the number of clones observed for each human or a tax on and to identify additional tax a not included in the initial set up of the HOMD,Pg.5003,.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method disclosed by Apte et al. with the method taught by Dewhirst for the purpose of identifying the major organisms comprising the human microbiome to identify diseases and infections.
As the technical features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups. Therefore, Groups I-V lack unity under PCT Rule 13 because they no share the same or corresponding special technical feature. 

7. 	Applicant is advised that the reply to this requirement to be complete must include identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. 
Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.
Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
Where such evidence or admission is provided by applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

8.   	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 
A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645